              Case 3:09-cr-00174-AET Document 94 Filed 04/09/20 Page 1 of 2 PageID: 415
                                                 FEDERAL PUBLIC DEFENDER
                                                  DISTRICT OF NEW JERSEY
                                                        22 South Clinton Avenue
 RICHARD COUGHLIN                                       Station Plaza 4, 4th Floor                              CHESTER M. KELLER
FEDERAL PUBLIC DEFENDER                                Trenton, New Jersey 08609                                  FIRST ASSISTANT


                                                      (609) 989-2160 Telephone
                                                      (609) 989-2153 Facsimile

                                                               April 8, 2020


           VIA EMAIL
           The Hon. Anne E. Thompson
           United States District Judge
           402 East State Street
           Trenton, New Jersey 08608

           Re: Born Rush Crim. No. 09-174

           Dear Judge Thompson:

           Please accept this letter in lieu of a more formal brief requesting a modification of the terms of
           supervised release for Mr. Born Rush. Mr. Rush pled guilty to a violation of his supervised
           release on January 28, 2020 and was sentenced by the Court to time served and an additional
           three years of supervised release on the same day. The Court imposed a special condition that
           Mr. Rush reside for three months at a Residential Reentry Center. After the Court imposed its
           sentence, Mr. Rush remained incarcerated until February 27, 2020, while arrangements were
           made for him to enter Toler House. He continues to live at Toler House at this time. For the
           reasons detailed below, he now requests that the Court permit him to leave Toler House early
           and to instead enter into a period of home confinement.

           The COVID-19 National Emergency

           An epidemiological consensus has emerged that COVID-19 will spread rapidly among people
           living inside jails and other congregate environments where they eat and sleep in close proximity
           to one another. This has been borne out by the explosion of confirmed cases in jails and prisons
           across the country. Rikers Island in New York City has the highest known infection rate in the
           world, at 6.59%. See https://legalaidnyc.org/covid-19-infection-tracking-in-nyc-jails/. The
           Bureau of Prisons reports that they have 241 confirmed cases of COVID-19 among inmates and
           73 among staff. Two nurses just died at the Hudson County Jail. See https://www.northjersey.
           com/story/news/hudson/2020/04/06/two-hudson-county-jail-nurses-die-coronavirus-
           complications/2954964001/. In order to stem the tide of the crisis and reduce infection rates
           overall, courts have begun to take actions to release large numbers of incarcerated people,
           including here in New Jersey. See In re Request to Commute or Suspend County Jail Sentences,
           Docket No. 084230 (N.J. Mar. 22, 2020) (releasing large class of defendants serving time in
           county jail “in light of the Public Health Emergency” caused by COVID-19).

           The only known effective countermeasures to the spread of the virus are social distancing and
           elevated levels of personal hygiene, both of which are difficult if not impossible to attain in a
                          ___________________________________________________________________________________

                                   800-840 Cooper Street, Suite 350, Camden, New Jersey 08102 (856) 757-5341

                                         1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347
  Case 3:09-cr-00174-AET Document 94 Filed 04/09/20 Page 2 of 2 PageID: 416



congregate setting. See https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html. The setting inside of Toler House presents enormous challenges for
preventing the transmission of the virus. Mr. Rush currently shares a dormitory with five other
men, all of whom leave the house during the day to go to work. The chances that he will become
infected while living at Toler House are clearly higher than they would be if he is permitted to
transition to home confinement, where he will be better able to socially distance himself from
others.

When the virus finds large numbers of people to infect within jails, prisons, and halfway houses,
it imperils the health not only of those who live and work in these institutions, it imperils us all.
Wherever higher rates of transmission occur, they lead to increased strain on the healthcare
system that is experiencing critical shortages of lifesaving supplies from personal protective
equipment to ventilators. See https://www.nytimes.com/2020/04/02/
health/coronavirus-drug-shortages.html.

The Proposed Modification

Mr. Rush requests that he be permitted to leave Toler house before completing the three months
originally ordered by the Court. United States Probation Officers have already approved a
potential residence for Mr. Rush where he can safely serve a period of home confinement instead
of continuing to be exposed to an elevated risk of infection at Toler House. He would live with
his close friend, Shalika Whitley, in Long Branch, New Jersey. Mr. Rush would be able to
seamlessly continue his counselling sessions, as they have already moved to a telephonic format.
Mr. Rush reports, and defense counsel has learned from other attorneys, that some other
residents of Toler House have already left facility early for home confinement due to the risks
presented by COVID-19.

Conclusion

Mr. Rush has been at Toler House for five weeks, and he spent four weeks in detention waiting
for a bed there after this Court imposed a time served sentence. Given the extraordinary crisis
that is unfolding, he respectfully requests that the conditions of his supervision be modified to
permit home confinement at an approved residence instead of remaining at Toler House.

Sincerely,

/s/ Benjamin West

Assistant Federal Public Defender
District of New Jersey
(609) 649-8364
benjamin_west@fd.org

cc:    AUSA Eric Boden                      VIA EMAIL
       USPO Carolyn Stevens                 VIA EMAIL
              ___________________________________________________________________________________

                       800-840 Cooper Street, Suite 350, Camden, New Jersey 08102 (856) 757-5341

                             1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347
